Goodrich, P. J.:
In August, 1892, the defendant Frazier contracted with the city of Yonkers to do the grading and curbing of and for otherwise improving Waverly street for the price of $13,311. The plaintiff furnished him a large amount of bluestone for this and other work, in which was included curbstone and flagging used by Frazier upon Waverly street, and amounting to $1,021.50 ; and on September 15, 1893, filed with the city clerk, the engineer and the treasurer of Yonkers, a notice of his lien for $1,800. At that date there was still Unpaid to Frazier on his contract, which he had then completed, the sum of $1,333.10.
The defendant, however, claims that these items of stone were included in a running account of a much larger amount of materials furnished by the plaintiff to Frazier between March 25, 1882, and December 13, 1893, and that by this account in evidence it appears that payments were made from time to time, so that the amount *522paid by Brazier more than reached and covered the stone in question, and that as nothing was said by either party at the time of payment, the rule of application of payments to the earliest items of the account must obtain, whereby the stone in question was paid for, and all right of action therefor extinguished.
The evidence, .however, shows that the alleged payments consisted in part of notes given by Brazier to the plaintiff, by whom they were transferred to one McDermott, who obtained judgment on them which still remains uncollected. There remains also unpaid on the general bill over $3,800. Under these circumstances, the doctrine of application of payments does not apply, as the note of a debtor can hardly be considered a payment of the indebtedness.
The Special Term decided that no part of the price of the stone in question had been paid; that the filing of a lien of $1,800, though too large in amount, was an honest mistake resulting from misapprehension existing in the plaintiff’s mind as to the amount of stone which had virtually gone into the Waverly street work; that stone to the value of $1,021.50 had gone into such work, and- ordered judgment for the sum with interest, with judgment for the deficiency.
There was ample evidence to justify these findings of fact, and we see no reason to disturb them.
The judgment should be affirmed, with costs.
All concurred.
Judgment affirmed, with costs.